Exhibit 99.1 Media Contact: Investor Contact: Mary Ellen Keating Andy Milevoj Senior Vice President Vice President Corporate Communications Investor Relations Barnes & Noble, Inc. Barnes & Noble, Inc. (212) 633-3323 (212) 633-3489 mkeating@bn.com amilevoj@bn.com Barnes & Noble Announces that NOOK® will relocate from Palo Alto Campus to New Technology Campuses in Santa Clara and Mountain View, California New York, NY – June 5, 2014 –Barnes & Noble, Inc. (NYSE: BKS), the nation’s largest retail bookseller and the leading retailer of content, digital media and educational products, today announced that NOOK Media, LLC, has entered into an Assignment of Lease for its 208,000 square foot Palo Alto, California campus. Employees will be relocated to new state-of-the art facilities totaling 88,000 square feet.NOOK employees will move to a new facility in Santa Clara, California, while Barnes & Noble College’s digital education employees will relocate to a facility in Mountain View, California. The relocations are expected to occur by the end of the first quarter of fiscal 2015. This action will result in a net reduction of annual occupancy expenses of approximately $10 million, reducing the Company’s future lease commitments by approximately $102 million.The asset impairment charges resulting from this relocation are approximately $30 million, which are expected to be recorded in the fourth quarter of fiscal 2014.The Company also expects to incur cash closing costs and to adjust lease accounting items in the first quarter of fiscal 2015 to reflect the impact of these relocations. “This move is a significant step in ourongoing efforts to both rationalize and better equip the NOOK business to achieve success, while positioning the digital education team and platform for future growth,” said Michael P. Huseby, Chief Executive Officer of Barnes & Noble, Inc.“These relocations result in work environments and related cost structure impacts that are better aligned with our business objectives and our employees’ expressed needs.” Additional information is contained in a Current Report on Form 8-K filed by Barnes & Noble with the Securities & Exchange Commission. About Barnes & Noble, Inc. Barnes & Noble, Inc. (NYSE:BKS) is a Fortune 500 company and the leading retailer of content, digital media and educational products.The company operates 663 Barnes & Noble bookstores in 50 states, and one of the Web’s largest e-commerce sites, BN.com (www.bn.com).Its NOOK Media LLC subsidiary is a leader in the emerging digital reading and digital education markets.The NOOK digital business offers award-winning NOOK® products and an expansive collection of digital reading and entertainment content through the NOOK Store® (www.nook.com), while Barnes & Noble College Booksellers, LLC operates 696 bookstores serving over 4.6 million students and faculty members at colleges and universities across the United States. Barnes & Noble, Inc.
